DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 7 Match 2022 has been entered.  Claims 1-11, 14-17, and 19-31 are pending in the application.  Claims 11, 12, and 18 are canceled from consideration.

Response to Arguments
Applicant’s arguments, see page 7 of applicant’s response after final action, filed 7 March 2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The arguments reference the results of the interview conducted 14 January 2022.  Therefore, the rejection of 14 September 2021 has been withdrawn.   

Allowable Subject Matter
Claims 1-11, 14-17, and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious the first one of the openings is provided by a first and a second of the plurality of plates, and the second one of the openings is provided by the second and a third of the plurality of plates, along with the other limitations of the claims.
Additionally, the closest prior art fails to anticipate or make obvious at least part of the lower edge of a first one of the openings having a closed perimeter edge defined by portions of the body, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753